Case 1:20-cv-08642-KPF Document 114 Filed 08/04/21 Page 1 of 3
Case 1:20-cv-08642-KPF Document 114 Filed 08/04/21 Page 2 of 3
      Case 1:20-cv-08642-KPF Document 114 Filed 08/04/21 Page 3 of 3




Dated: New York, New York
       August _g_, 2021


Respectfully submitted,




* Signature u�ed with permission pursuant
to S.D.N.Y. ECF Rule 8.5.                       Avi Josefson
                                                James Harrod
William J. Brennan                              Michael D. Blatchley
KENNEDYS CMK LLP                                BERNSTEIN LITOWITZ BERGER
570 Lexington Ave., 8th Floor                   & GROSSMANN LLP
New York, NY 10022
Tel.: (212) 252-0004                            1251 Avenue of the Americas
william.brennan@kennedyslaw.com                 New York, New York 10020
                                                Telephone: (212) 554-1400
Counsel for Underwriters                        hannah@blbglaw.com
                                                avi@blbglaw.com
                                                jim.harrod@blbglaw.com
                                                michaelb@blbglaw.com

                                                Counsel for the Employes ' Retirement
                                                System of the City ofMilwaukee




IT IS SO ORDERED at New York, New York on this 4th day of August, 2021.

                                                 SO ORDERED:



                                                 Hon. Katherine Polk Failla
                                                 United States District Judge




                                            3
